Deaderick, C. J.,
delivered the opinion of the court.
By consent the Mayor and City Council of Nashville were made parties to this suit.
The chancellor had referred the case to the master for his report upon taxes due upon the property sold, the city claimed taxes due it from 1873 to 1880, inclusive.
It appears from the record that the collector for the city for 1880, reported these taxes as due, they not having been assessed or collected by any previous assessor or collector. The collector for 1880 claimed *680the authority to assess and also to collect taxes, which had not been assessed for previous years — under the act of 1879, eh. 79. That act provides that all tax collectors are made assessors, to assess all property, which by mistake of law or fact, has not been assessed, and to proceed to collect the taxes, etc.
The chancellor held that this statute gave the collector power to assess upon property on which the taxes had not been assessed by the assessor, only for the current year for which he was collector, and the city appealed.
■ We think the chancellor’s construction is correct. There is nothing in the act which gives the collector power to assess and collect taxes, for years anterior to his election and qualification; and we are of opinion the power intended to be conferred was simply to cure any omission of the assessor as to taxes accruing in the year for which he was elected, qualified and gave bond.
The decree will be affirmed.